Determinations of the Comptroller of the City of New York modified by allowing interest from March 19, 1942, on the amounts of back wages found to be due, and as so modified affirmed, with $50 costs and disbursements to the petitioners.
No opinion. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Dore, J., dissents in part and votes to annul the determinations and allow the prevailing rate of wage from January 1, 1938, to February 20, 1942, without any deduction whatever for pension or vacation benefits (Labor Law, § 220, subds. 1, 3, 5, par. a; cf. also §§ 220-a, 220-b), and with interest thereon from March 19, 1942. Settle order on notice.